Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 7/25/2022.
Claim(s) 1-4, 6-20 is/are pending.
Claim(s) 5 is/are canceled.
Claim(s) 1, 6-8, 11 is/are amended.	
Response to Arguments
Applicant's arguments filed 7/25/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, regarding claim 1 (pg. 9-10), that Kirkbride does not teach the amendment of claim 1 “after the engaging of the one or more connectors between the first interconnectable flying vehicle and the second interconnectable flying vehicle, reconfiguring a control model executed by the controller of the first interconnectable flying vehicle to accommodate flight behaviors of the flying surface”. 	
However, Applicant’s statements amount to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in independent claim 1 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996): In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion to what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.'').
As stated below in the 35 USC 102 section of this Office action, Kirkbride teaches all of the limitations of claim 1. 

Applicant further asserts, regarding claim 3 (pg. 10), 
“…The UAV cluster in Kirkbride is unable to fly following a gross alignment. Therefore this rejections is flawed. Nonetheless, to expedite the prosecution of the present application, claim 1, from which claim 3 depends, has been amended to recite "wherein the flying surface is operable to fly after the engaging of the one or more connectors of the first interconnectable flying vehicle and the second interconnectable flying vehicle". To the extent that in Kirkbride, a UAV cluster is unable to fly following a gross alignment, Kirkbride fails to anticipate claim 3. Claim 3 is therefore further patentable for this additional reason.”
The examiner disagrees with this assertion. As stated below in the 35 USC 102 section of this Office action, Kirkbride teaches the amendment of claim 1, “wherein the flying surface is operable to fly after the engaging of the one or more connectors of the first interconnectable flying vehicle and the second interconnectable flying vehicle”, as Kirkbride discloses a UAV cluster is formed using multiple individual UAVs (at least para. 0062), and the UAV cluster is configurable to fly a mission (at least para. 0063). Further, regarding Applicant’s arguments that Kirkbride fails to anticipate claim 3, Applicant’s statements amount to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in dependent claim 3 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); See MPEP 2145. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

Applicant further asserts, regarding claim 11 (pg. 10-11), that Kirkbride does not teach the limitation of claim 11, “configuring a control model implemented by the controller of the first interconnectable flying vehicle based at least in part on the detection of the presence of the second interconnectable flying vehicle”.
However, Applicant’s statements amount to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in independent claim 11 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); See MPEP 2145. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
As stated below in the 35 USC 102 section of this Office action, Kirkbride teaches reconfiguring a control model to accommodate flight behaviors of the flying surface (see at least para. 0063, 0070, and 0101).
Applicant further states regarding claim 11 (pg. 11), 
“The Examiner is kindly referred to, for example, paragraph [0017] of the present application for an understanding of the term "control model". Applicant submits that claim 11 is allowable over Kirkbride for reciting "configuring a control model implemented by the controller of the first interconnectable flying vehicle based at least in part on a detection of the presence of the second interconnectable flying vehicle" that Kirkbride fails to teach”. 
Regarding Applicant’s indication that the examiner has erred in their interpretation of the term “control model”, Applicant is reminded that under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. See MPEP 2111.01. Further, it is improper to import claim limitations from the specification. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In this case, the term has been given its plain meaning, which the examiner finds to be consistent with Applicant’s specification (para. 0058 and “a control model executed by the controller of the first interconnectable flying vehicle to accommodate flight behaviors of the flying surface”, para. 0017). Kirkbride teaches “an individual UAV…capable of being controlled independently and/or as part of the UAV cluster 10 by a…control program executing on a processing circuit” (para. 0070), and thus teaches the “control model” as claimed. 
Drawings
Drawing corrections have been approved. Drawing objections of the most recent Office action have been removed.
Specification
Specification corrections have been approved. Specification objections of the most recent Office action have been removed.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-4, 6-7, 10-14, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirkbride (US 2019/0389575 A1).
Regarding claim 1, Kirkbride teaches a method for dynamically configuring a flying surface comprising a plurality of interconnectable flying vehicles (“UAV cluster 10”, Fig. 1), the method comprising: 
detecting, via a controller (“control circuitry 52”, Fig. 8, control circuit 122a”, Fig. 14A) of a first interconnectable flying vehicle (“UAV 12a”, Fig. 14A), the presence of a second interconnectable flying vehicle (“UAV 12b”, Fig. 14A)
(“FIG. 8 is a functional block diagram illustrating some components of the UAV circuitry 50 carried by each individual UAV in UAV cluster 10. As seen in FIG. 8, the UAV circuitry 50 of each UAV comprises at least control circuitry 52, a memory 54, and communications interface circuitry 56. The control circuitry 52 comprises, for example, a microprocessor and controls the operation of the UAV in accordance with executing a control program stored in memory 54”, para. 0086,
“FIG. 16 is a flow diagram illustrating a method 140 for docking two UAVs 12a, 12b according to one aspect of the present disclosure. As detailed herein, method 140 of FIG. 16 is performed in two stages by the docking-jaw servo control circuit 122a of UAV 12a”, para. 0114, “In the first stage, method 140 begins with docking-jaw servo control circuit 122a detecting the presence of another UAV (e.g., UAV 12b) (box 142)”, para. 0115, “142”, Fig. 16); 
controlling, via the controller of the first interconnectable flying vehicle, an onboard thrust unit (“rotors 18 and their respective motors and control components”, para. 0073, Fig. 3A-3B) of the first interconnectable flying vehicle to cause the first interconnectable flying vehicle to form a joint (“grippers 136, 138, are in a “closed” state”, see para. 0111 citation below and Fig. 14B) by engaging one or more connectors (“grippers 132, 134, 136, 138”, Fig. 14A-14B) of the first interconnectable flying vehicle and the second interconnectable flying vehicle and to form a flying surface (see Fig. 1, wherein the “UAV cluster 10 is a unitary structure comprised of a plurality of individual, yet interconnected, UAVs 12, 14, 16…each individual UAV 12, 14, 16 in UAV cluster 10 is both physically and communicatively interconnected to at least one other individual UAV 12, 14, 16 in UAV cluster 10”, para. 0064) comprising the first interconnectable flying vehicle and the second interconnectable flying vehicle
(“For docking operations, the UAVs 12a, 12b are first flown so that they are in close proximity to each other…In other aspects, each UAV 12a, 12b autonomously controls its own movement toward the other”, para. 0105, “even though the UAVs 12a, 12b are coupled and in gross alignment with one another, their respective docking mechanisms are still not precisely aligned. Thus, aspects of the present disclosure configure the UAVs 12a, 12b to implement a second stage in which the docking jaws 130a, 130b self-align to refine the gross alignment”, para. 0107, “As seen in FIGS. 14A and 15A, the grippers 132, 134, as well as grippers 136, 138, are in an “open” state. In FIG. 14B and 15B, however, grippers 132, 134, and grippers 136, 138, are in a “closed” state. As those of ordinary skill in the art will appreciate, there are a variety of ways in which the grippers 132, 134, 136, 138 are configured so as to facilitate this functionality”, para. 0111, “152”-“162”, Fig. 16, see also “64”, Fig. 9), wherein the flying surface is operable to fly after the engaging of the one or more connectors of the first interconnectable flying vehicle and the second interconnectable flying vehicle (“In one aspect of the present disclosure, each of the individual UAVs are physically and communicatively interconnected to form a unitary “UAV cluster”, para. 0062, ”Each individual UAV in the cluster is capable of autonomous independent flight, but is also capable of such flight as part of the UAV cluster (or as seen later in more detail, a UAV “sub-cluster”). Further, each individual UAV in the UAV cluster is configurable to perform a corresponding mission either alone and/or as part of the larger UAV cluster. Thus, according to the present disclosure, the UAV cluster can be assigned to fly a mission, which each of the individual UAVs in the cluster are configured to support”, para. 0063, “each individual UAV 12, 14, 16 comprises a plurality of motor-driven rotors 18 that provide the UAV 12, 14, 16, as well as the UAV cluster 10, with the ability to fly and maneuver above a ground surface”, para. 0064); and 
after the engaging of the one or more connectors between the first interconnectable flying vehicle and the second interconnectable flying vehicle, reconfiguring a control model executed by the controller of the first interconnectable flying vehicle to accommodate flight behaviors of the flying surface (“During that mission, however, individual UAVs in the UAV cluster can temporarily detach from the UAV cluster, perform its own mission for which it was independently configured, and then return to the UAV cluster to once again function as part of that cluster”, para. 0063, “an individual UAV can be a rotor-based aircraft or “drone” capable of being controlled independently and/or as part of the UAV cluster 10 by a user and/or control program executing on a processing circuit”, para. 0070, “The control program can, for example, define the mission assigned to…the UAV individually”, para. 0086, “the computing device 80 previously described can, in one aspect, determine a new UAV make-up and distribution pattern for the UAV cluster 10 while the UAV cluster 10 is in-flight, and cause reconfiguration instructions to be transmitted to the UAV cluster 10”, para. 0101).

Regarding claim 2, Kirkbride further teaches wherein engaging one or more connectors of the first interconnectable flying vehicle and the second interconnectable flying vehicle comprises forming a rigid joint between the first interconnectable flying vehicle and the second interconnectable flying vehicle (“As seen these figures, the self-aligning docking mechanism 110 of UAV 12a comprises a pair of edge extension clevises 112a, an arm 114a extending from each edge extension clevis 112a… Additionally, the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, wherein during the “second stage”, “the docking jaws 130a, 130b self-align to refine the gross alignment” which corresponds to Applicant’s “rigid joint”, see para. 0107 citation above in the rejection to claim 1).

Regarding claim 3, Kirkbride further teaches wherein engaging one or more connectors of the first interconnectable flying vehicle and the second interconnectable flying vehicle comprises forming a flexible joint between the first interconnectable flying vehicle and the second interconnectable flying vehicle (“As seen these figures, the self-aligning docking mechanism 110 of UAV 12a comprises a pair of edge extension clevises 112a, an arm 114a extending from each edge extension clevis 112a… Additionally, the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, wherein during “gross alignment”, the UAVs are “generally, but not precisely aligned” which corresponds to Applicant’s “flexible joint”, “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106).

Regarding claim 4, Kirkbride further teaches reconfiguring the rigid joint into a flexible joint (“move between an open position for undocking, and a closed position for docking”, see para. 0104 citation above in the rejection to claim 2, wherein when “grippers 132, 134” are in an “open position” corresponds to Applicant’s “flexible joint”).

Regarding claim 6, Kirkbride further teaches wherein reconfiguring the control model comprises: 
detecting a joint type between the first interconnectable flying vehicle and the second interconnectable flying vehicle
(“the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106, “UAVs 12a, 12b to implement a second stage in which the docking jaws 130a, 130b self-align to refine the gross alignment”, para. 0107, wherein the “open position” and the “closed position” of the “gripper 132, 134” corresponds to Applicant’s “joint type”); 
detecting a quantity of interconnectable flying vehicles (“number…of individual UAVs”, see para. 0065 citation below) connected within the flying surface (“The UAV cluster 10 may comprise any number and type of individual UAVs 12, 14, 16 needed or desired. According to aspects of the present disclosure, however, the number, type, and position of the individual UAVs 12, 14, 16 within the UAV cluster 10 depends on the particular mission intended for UAV cluster 10”, para. 0065); and 
implementing a control model reflecting the detected joint type and the detected quantity of interconnectable flying vehicles connected within the flying surface (see para. 0070 citation above in the rejection to claim 1).

Regarding claim 7, Kirkbride further teaches wherein reconfiguring the control model comprises receiving one or more control signals from a separate controller (“processing circuitry 82”, Fig. 10) and implementing a control model at the controller of the first interconnectable flying vehicle based at least in part on the received one or more control signals (“FIG. 10 is a functional block diagram illustrating some component parts of a computing device 80 configured to implement method 60 according to one aspect of the present disclosure”, para. .090, “a user of computing device 80 is able to select a mission to be assigned to a given UAV cluster 10, as well as input any parameters needed to ensure UAV cluster 10 completes its assigned mission successfully”, para. 0093).

Regarding claim 10, Kirkbride further teaches wherein detecting the presence of a second interconnectable flying vehicle comprises detecting, via one or more of: a proximity sensor, a pressure sensor, or a contact sensor (“such detection can be accomplished using one or more proximity sensors”, para. 0115).

Regarding claim 11, Kirkbride teaches a method for dynamically configuring a flying surface comprising a plurality of interconnectable flying vehicles (“UAV cluster 10”, Fig. 1-2), the method comprising: 
detecting, via a controller (“control circuitry 52”, Fig. 8, control circuit 122a”, Fig. 14A) of a first interconnectable flying vehicle (“UAV 12a”, Fig. 14A, see also para. 0102-0103), a presence of a second interconnectable flying vehicle (“UAV 12b”, Fig. 14A, see also para. 0102-0103) connected with the first interconnectable flying vehicle via a joint (“connections”, see para. 0067 and 0068 citations below)
(“FIG. 8 is a functional block diagram illustrating some components of the UAV circuitry 50 carried by each individual UAV in UAV cluster 10. As seen in FIG. 8, the UAV circuitry 50 of each UAV comprises at least control circuitry 52, a memory 54, and communications interface circuitry 56. The control circuitry 52 comprises, for example, a microprocessor and controls the operation of the UAV in accordance with executing a control program stored in memory 54”, para. 0086,
“FIG. 2 illustrates a UAV cluster 10 configured to perform a mission according to the present disclosure. Particularly, UAV cluster 10 is created to comprise a plurality of individual mission UAVs 12 and a plurality of core UAVs…the individual UAVs 12, 14, 16, for use in creating the UAV cluster 10 are selected and interconnected physically and communicatively…In these aspects, the individual UAVs 12, 14, 16 are configured to autonomously dock with each other while in-flight and form the physical and communication connections”, para. 0067, “The connections formed by the individual UAVs 12, 14, 16 when creating or joining a UAV cluster 10 facilitate data communications between the individual UAVs 12, 14, 16, and allow them to dynamically share their resources with each other”, para. 0068), and 
configuring a control model implemented by the controller of the first interconnectable flying vehicle based at least in part on the detection of the presence of the second interconnectable flying vehicle (“During that mission, however, individual UAVs in the UAV cluster can temporarily detach from the UAV cluster, perform its own mission for which it was independently configured, and then return to the UAV cluster to once again function as part of that cluster”, para. 0063, “The control program can, for example, define the mission assigned to…the UAV individually”, para. 0086, see also “the computing device 80 previously described can, in one aspect, determine a new UAV make-up and distribution pattern for the UAV cluster 10 while the UAV cluster 10 is in-flight, and cause reconfiguration instructions to be transmitted to the UAV cluster 10”, para. 0101).

Regarding claim 12, Kirkbride further teaches detecting a joint type between the first interconnectable flying vehicle and the second interconnectable flying vehicle (“the self-aligning docking mechanism 110 comprises…a bearing-bushing member 126a fixedly coupled to the frame 20a, and a rotatable docking jaw 130a coupled to the bearing-bushing member 126a. The rotatable docking jaw 130a of this aspect further comprises a pair of opposable grippers 132, 134 that, as seen in more detail later, are configured to move between an open position for undocking, and a closed position for docking”, para. 0104, “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106, “UAVs 12a, 12b to implement a second stage in which the docking jaws 130a, 130b self-align to refine the gross alignment”, para. 0107, wherein the “open position” and the “closed position” of the “gripper 132, 134” corresponds to Applicant’s “joint type”).

Regarding claim 13, Kirkbride further teaches wherein detecting a joint type comprises determining whether a joint is a rigid joint or a flexible joint between the first interconnectable flying vehicle and the second interconnectable flying vehicle (wherein during the “second stage”, “the docking jaws 130a, 130b self-align to refine the gross alignment” which corresponds to Applicant’s “rigid joint”, see para. 0107 citation above in the rejection to claim 12 and “The UAVs 12a, 12b are configured to implement the docking procedure in multiple stages or phases. During a first stage, a “gross alignment” between the UAVs 12a, 12b is achieved in which the UAVs 12a, 12b are generally, but not precisely, aligned”, para. 0106, wherein during “gross alignment”, the UAVs are “generally, but not precisely aligned” which corresponds to Applicant’s “flexible joint”).

Regarding claim 14, Kirkbride further teaches receiving data indicating a quantity of other interconnectable flying vehicles (“number…of individual UAVs”, see para. 0065 citation below) connected with the second interconnectable flying vehicle (“The UAV cluster 10 may comprise any number and type of individual UAVs 12, 14, 16 needed or desired. According to aspects of the present disclosure, however, the number, type, and position of the individual UAVs 12, 14, 16 within the UAV cluster 10 depends on the particular mission intended for UAV cluster 10”, para. 0065.

Regarding claim 17, Kirkbride further teaches wherein the reconfiguring of the control model comprises receiving one or more control signals from a separate controller (“processing circuitry 82”, Fig. 10) (“FIG. 10 is a functional block diagram illustrating some component parts of a computing device 80 configured to implement method 60 according to one aspect of the present disclosure”, para. .090, “a user of computing device 80 is able to select a mission to be assigned to a given UAV cluster 10, as well as input any parameters needed to ensure UAV cluster 10 completes its assigned mission successfully”, para. 0093).

Regarding claim 18, Kirkbride further teaches detecting an operating status (“position and/or orientation”, see para. 0115 citation below) of the second interconnectable flying vehicle and configuring the control model based at least in part on the operating status of the second interconnectable flying vehicle (“In the first stage, method 140 begins with docking-jaw servo control circuit 122a detecting the presence of another UAV (e.g., UAV 12b) (box 142). As previously described, such detection can be accomplished using one or more proximity sensors, or using any means known in the art. Once docking-jaw servo control circuit 122a has detected another UAV in close proximity, data is exchanged with the other UAV (box 144). Such data can include any information needed or desired, but in one aspect, comprises the ID of the UAV, as well as the position and/or orientation of the UAV”, para. 0115).

Regarding claim 19, Kirkbride further wherein detecting the presence of a second interconnectable flying vehicle connected with the first interconnectable flying vehicle via the joint comprises receiving a data signal (“data communications”, see para. 0068 citation above in the rejection to claim 11) from the second interconnectable flying vehicle via a data connection (“cables, wires, and/or other connection-related hardware”, see para. 0073 citation below) within the joint (“Further, the interior of infrastructure span 22 can be at least partially hollow thereby functioning as a pathway for the cables, wires, and/or other connection-related hardware needed by the individual UAVs to communicate and share resources”, para. 0073).

Regarding claim 20, Kirkbride further teaches wherein detecting the presence of a second interconnectable flying vehicle connected with the first interconnectable flying vehicle via the joint comprises receiving a wireless data signal (“data”, see para. 0115 citation below) from the second interconnectable flying vehicle (“In the first stage, method 140 begins with docking-jaw servo control circuit 122a detecting the presence of another UAV (e.g., UAV 12b) (box 142). As previously described, such detection can be accomplished using one or more proximity sensors, or using any means known in the art. Once docking-jaw servo control circuit 122a has detected another UAV in close proximity, data is exchanged with the other UAV (box 144). Such data can include any information needed or desired, but in one aspect, comprises the ID of the UAV, as well as the position and/or orientation of the UAV”, para. 0115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride (US 2019/0389575 A1) in view of Araújo et al. (US 2021/0255644 A1), hereafter referred to as Araújo.
Regarding claim 8, Kirkbride further teaches wherein the first and/or second interconnectable flying vehicles comprise a camera (“sensor 46”, Fig. 7A-7B”, “, the sensor 46 can comprise any sensor known in the art including, but not limited to, a camera”, para. 0085), but does not explicitly teach wherein reconfiguring the control model comprises: 
detecting that the second interconnectable flying vehicle comprises a camera; and implementing a control model configured for stable repositioning of the camera.
However, Araújo teaches determining control parameters for formation of multiple UAVs, comprising:
a first interconnectable flying vehicle (“first UAV 2a”, Fig. 1), and a second interconnectable flying vehicle (“second UAV 2b”, Fig. 1) connected with the first interconnectable flying vehicle (“FIG. 1 is a schematic diagram illustrating an environment in which embodiments presented herein can be applied for a formation 3 of three UAVs 2a-c”, para. 0048, “The formation comprises at least two physically connected UAVs, e.g. as illustrated in FIG. 1 and FIG. 2. All UAVs of the formation can form part of a single plane to simplify calculations”, para. 0072);
detecting that the second interconnectable flying vehicle comprises a camera (“camera”, see para. 0079 citation below)
(“FIGS. 4A-B are flow charts illustrating methods for determining control parameters for controlling flight of a formation of UAVs”, para. 0059, “In a determine UAVs step 40 of FIG. 4A, the control device determines the UAVs forming part of the formation. In one embodiment, when a new connection is established, the UAVs trigger a broadcast of a message. In this way, a UAV first detects the attachment of a connection”, para. 0072, “In an acquire inertial data step 44, the control device acquires inertial data from Inertial Measurement Units, IMUs, of each one of the UAVs of the formation”, para. 0078, Optionally, this step comprises acquiring visual data from a visual sensor of the UAV. The visual data can be acquired for one of the UAVs, some of the UAVs or all of the UAVs. When it is sufficient that visual data is acquired for only one of the UAVs, only that UAV needs to comprise a visual sensor (e.g. camera) and the other UAVs can be of a simpler and cheaper configuration without any visual sensor”, para. 0079; and 
implementing a control model configured for stable repositioning of the camera
(“In one embodiment, when there are multiple visual sensors, the thrust is applied in step 42 in a way so that the whole UAV formation moves to a state where all visual sensors can capture features”, para. 0080).
Both Kirkbride and Araújo teach multiple UAVs configured to operate as a unit, and both teach determining a connection has been made between at least two UAVs of the multiple UAVs. Thus, since Kirkbride teaches the “The sensor 46 is configured to sense a surrounding environment of the UAV cluster 10” (para. 0085), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kirkbride with the teachings of Araújo by implementing the applied “thrust” based on the acquiring of “visual data”, as taught by Araújo (para. 0079-0080) into the method of Kirkbride. The motivation for doing so would be so that “when there are multiple visual sensors, the thrust is applied…in a way so that the whole UAV formation moves to a state where all visual sensors can capture features”, as taught by Araújo (para. 0080).

Regarding claim 15, Kirkbride further teaches wherein the first and/or second interconnectable flying vehicles comprise a camera (“sensor 46”, Fig. 7A-7B”, “, the sensor 46 can comprise any sensor known in the art including, but not limited to, a camera”, para. 0085), but does not explicitly teach receiving data indicating that the second interconnectable flying vehicle comprises a camera.
However, Araújo teaches determining control parameters for formation of multiple UAVs, comprising:
a first interconnectable flying vehicle (“first UAV 2a”, Fig. 1), and a second interconnectable flying vehicle (“second UAV 2b”, Fig. 1) connected with the first interconnectable flying vehicle (“FIG. 1 is a schematic diagram illustrating an environment in which embodiments presented herein can be applied for a formation 3 of three UAVs 2a-c”, para. 0048, “The formation comprises at least two physically connected UAVs, e.g. as illustrated in FIG. 1 and FIG. 2. All UAVs of the formation can form part of a single plane to simplify calculations”, para. 0072);
receiving data indicating that the second interconnectable flying vehicle comprises a camera (“camera”, see para. 0079 citation below)
 (“FIGS. 4A-B are flow charts illustrating methods for determining control parameters for controlling flight of a formation of UAVs”, para. 0059, “In a determine UAVs step 40 of FIG. 4A, the control device determines the UAVs forming part of the formation. In one embodiment, when a new connection is established, the UAVs trigger a broadcast of a message. In this way, a UAV first detects the attachment of a connection”, para. 0072, “In an acquire inertial data step 44, the control device acquires inertial data from Inertial Measurement Units, IMUs, of each one of the UAVs of the formation”, para. 0078, Optionally, this step comprises acquiring visual data from a visual sensor of the UAV. The visual data can be acquired for one of the UAVs, some of the UAVs or all of the UAVs. When it is sufficient that visual data is acquired for only one of the UAVs, only that UAV needs to comprise a visual sensor (e.g. camera) and the other UAVs can be of a simpler and cheaper configuration without any visual sensor”, para. 0079. 
Both Kirkbride and Araújo teach multiple UAVs configured to operate as a unit, and both teach determining a connection has been made between at least two UAVs of the multiple UAVs. Thus, since Kirkbride teaches the “The sensor 46 is configured to sense a surrounding environment of the UAV cluster 10” (para. 0085), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kirkbride with the teachings of Araújo by implementing control to acquire of “visual data”, as taught by Araújo (para. 0079-0080) into the method of Kirkbride. The motivation for doing so would be so that “the measurements can be used to estimate the individual state (position, velocities, angular velocities and attitude) of each UAV”, as taught by Araújo (para. 0078).

Regarding claim 16, Araújo further teaches wherein the reconfiguring the control model comprises implementing a control model configured for stable repositioning of the camera (“In one embodiment, when there are multiple visual sensors, the thrust is applied in step 42 in a way so that the whole UAV formation moves to a state where all visual sensors can capture features”, para. 0080).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkbride (US 2019/0389575 A1) in view of Valentino, III et al. (US 2021/0255644 A1), hereafter referred to as Valentino.
Regarding claim 9, Kirkbride does not explicitly teach: 
detecting a failing third interconnectable flying vehicle within the flying surface; and 
reconfiguring the control model of the first interconnectable flying vehicle to support the failing third interconnectable flying vehicle.
However, Valentino teaches coordinated labor activities using drones, comprising:
a first interconnectable flying vehicle (“supervisor drone 104”, Fig. 1), and a second interconnectable flying vehicle (“drone 106”, Fig. 1) connected with the first interconnectable flying vehicle (“in FIG. 1, an indication of a request for a service to be performed by the drones 104, 106, and 108 may be received…In response to the received indication, the drones 104, 106, and 108 may activate a coordination protocol”, para. 0033);
detecting a failing third interconnectable flying vehicle (“drone malfunction”, see para. 0028 citation below, see Fig. 1 which teaches at least three drones) 
(“The drone designated as the supervisor (here on out, supervisor drone) may perform various supervisory type roles….the supervisor drone may monitor the other drones for any issues such as, but not limited to, mechanical and/or electrical malfunction (e.g., a propeller break, motor malfunction, battery drain, not performing the proper task, etc.). The supervisor drone may be configured to be capable of jumping in and completing tasks and/or services that another drone was not able to complete (e.g., drone malfunction)”, para. 0028); and 
reconfiguring the control model of the first interconnectable flying vehicle to support the failing third interconnectable flying vehicle (“supervisor drone may be configured to be capable of jumping in and completing tasks and/or services”, see para. 0028 citation above).
Both Kirkbride and Valentino teach multiple UAVs configured to operate as a unit, and both teach the multiple UAVs are configured to be controlled to complete a job (“mission” of Kirkbride, at least para. 0065, and “coordinated protocol” of Valentino, para. 0033). Thus, since Kirkbride teaches “a “master UAV” configured to control all UAVs in the UAV cluster 10” (para. 0098), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kirkbride with the teachings of Valentino by implementing control of this “master UAV” within the “UAV cluster” of Kirbride by supporting a malfunctioning UAV, as taught by Valentino (para. 0028). The motivation for doing so would be so that the mission would be completed even if one UAV of the plurality of UAVs has an “electrical and/or mechanical malfunction”, as taught by Valentino (para. 0028).
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666